Citation Nr: 1341969	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  10-26 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel



INTRODUCTION

The Veteran served on active duty from June 1984 to April 1988 in the United States Marine Corps (USMC) and from November 2003 to April 2004 and from October 2004 to February 2006 in the Army National Guard (ARNG).  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In that decision, the RO denied the claim of service connection for PTSD.  

In April 2013, the Veteran testified before the undersigned at a Board videoconference hearing.  A transcript of the hearing is associated with the file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  


REMAND

The Veteran's service treatment records from his USMC period of service are not in the file.  If these records are unavailable, notice to the Veteran should be given in accordance with 38 C.F.R. § 3.159(e) (2013).  If records are found, the file should be returned to the March 2009 VA examiner so the file can be reviewed and an updated opinion may be given.  

Accordingly, the case is REMANDED for the following action: 

1. Obtain all service treatment records from the June 1984 to April 1988 period of service.  If these records are unavailable, place the negative response in the file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).  

2. If the above requested records are available, send the claims file to the March 2009 VA examiner for an updated opinion based on all evidence in the file.  If that examiner is no longer available to respond, another comparably qualified examiner may respond in his place.  If that examiner deems it necessary, then schedule the Veteran for another psychiatric examination.  All psychiatric diagnoses should be noted.  For each diagnosis, the examiner should state whether it is at least as likely as not that such disorder was incurred in or as a result of active service.  

3.  After the above development is completed, review the evidence of record, to specifically include all evidence associated with the Veteran's paper and electronic files and re-adjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran should be provided with a SSOC and afforded the appropriate opportunity to respond to it.  Then the case should be returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).  

